Carpenter, J.'
In this case the appeal is taken, not from the doings óf the commissioners in rejecting the appellant’s claim, but from the decree of the court of probate accepting the commissioners’ report. The statute (Revision of 1866, p. 440, sec. 145,) provides that “ whenever any person shall be aggrieved by the doings of the commissioners in allowing or rejecting a claim upon an insolvent estate, whether of a deceased person or assigned for the benefit of creditors, and the matter in demand shall exceed the sum of seventy dollars, such aggrieved person may, within fifteen days after the report of commissioners is returned into court, appeal to the next superior court, &c.” This statute confers no jurisdiction upon the court of probate to determine whether the commissioners did right or wrong in allowing or rejecting any claim presented to them, nor can the court for any such cause reject their report. Hence a decree accepting the report does not affect the validity of such doings, and an appeal from such decree does not open for review the question decided by the commissioners. The obvious intention of the legislature was, that the parties aggrieved by the rejection or allowance of any claim might appeal from the decision of the commissioners in respect to that particular claim, leaving the report in full force as to all other claims.
Whether the appellant’s claim should have been rejected or allowed was a question solely for the commissioners, subject to the right of appeal. They have decided that question and from that decision no appeal has been taken. That decision can not be reviewed on an appeal from the decree of the court of probate accepting the report.
The superior court is therefore advised that the appeal be dismissed.
In this opinion the other judges concurred.